Citation Nr: 1501667	
Decision Date: 01/13/15    Archive Date: 01/20/15

DOCKET NO.  12-22 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an increased rating for bilateral hearing loss, in excess of zero percent (noncompensable) prior to April 23, 2014, and in excess of 10 percent thereafter. 


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran had active service from April 1968 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied an increased (compensable) rating for bilateral hearing loss. During the pendency of the appeal, in an August 2014 rating decision, the Agency of Original Jurisdiction (AOJ) partially granted the Veteran's claim, assigning a 10 percent rating for bilateral hearing loss, effective April 23, 2014. As this is not the highest possible rating for this disability, the appeal continues. See AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran testified before the undersigned Acting Veterans Law Judge at a videoconference hearing in February 2013. A copy of the hearing transcript has been associated with the Veteran's Virtual VA claims file, which was also reviewed as part of his appeal.


FINDING OF FACT

For the entire rating period under appeal, right ear hearing loss was, at worst, equivalent to level II hearing, and left ear hearing loss was, at worst, equivalent to level V hearing. 


CONCLUSIONS OF LAW

1. Prior to April 23, 2014, the criteria for an increased rating of 10 percent, but no greater, for bilateral hearing loss have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.85, 4.86 Diagnostic Code 6100 (2014).

2. For the entire increased rating period, the criteria for an increased rating in excess of 10 percent for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.85, 4.86 Diagnostic Code 6100 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Introductory Matters

In this decision, the Board will discuss the relevant law that it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the United States Court of Appeals for the Federal Circuit (Federal Circuit) (as noted by citations to "Fed. Cir.") and the Court (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. 
§ 7104(d) (West 2014); see also 38 C.F.R. § 19.7 (2014) (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts). 



Duties to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014). 

In a claim for an increased rating, the VCAA requirement is generic notice: the type of evidence needed to substantiate the claim, which consists of evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned. Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (Fed. Cir. 2009). After the claim was received, the RO advised the Veteran by letter of the requirements for substantiating the claim, and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim.

VA's duty to assist under the VCAA includes helping claimants to obtain pertinent records. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's VA treatment records. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006). Appropriate VA medical inquiry was accomplished, and the VA medical examination reports are factually informed, medically competent, and responsive to the issues under consideration. Monzingo v Shinseki, 26 Vet. App. 97 (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

In a March 2014 Remand, the Board requested that the AOJ procure all outstanding VA and private treatment records, and provide the Veteran with a VA medical examination to determine the current severity of the claimed disorder. The AOJ performed the development as requested. The Board finds that the AOJ sufficiently complied with the Board's Remand directives. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).


The Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge. The hearing was adequate as the Acting Veterans Law Judge explained the issues and identified possible sources of evidence that may have been overlooked. 38 C.F.R. 3.103(c)(2) (2014); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Disability Rating Criteria

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity. 38 U.S.C.A. § 1155. Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014). The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two disability ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. In view of the number of atypical instances, it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified. 
38 C.F.R. § 4.21 (2014). It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case. Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran. 38 C.F.R. §§ 3.102, 4.3 (2014).

A veteran's entire history is to be considered when making disability evaluations. 
38 C.F.R. § 4.1. Where an increase in an existing disability rating based upon established entitlement to compensation is at issue (i.e., an increased rating claim), the present level of disability is the primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994). Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered. See Lendenmann v. Principi, 3 Vet. App. 345 (1992). The disability rating of a hearing loss disorder is determined by applying the criteria set forth at 38 C.F.R. § 4.85. Under these criteria, evaluations of bilateral hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average pure tone hearing threshold level, as measured by pure tone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 Hertz (Hz), or cycles per second, divided by four. This average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIa. 38 C.F.R. § 4.85(a), (d). 

Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the pure tone threshold average (vertical columns). The Roman numeral designation is located at the point where the percentage of speech discrimination and pure tone threshold average intersect. 38 C.F.R. § 4.85(b). 

Table VII, "Percentage Evaluations for Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear. The horizontal rows represent the ear having the better hearing, while the vertical columns represent the ear having the poorer hearing. The percentage evaluation is located at the point where the row and column intersect. 38 C.F.R. § 4.85(e). 

In addition, 38 C.F.R. § 4.86 applies to exceptional patterns of hearing impairment. Under its provisions, when the pure tone threshold at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman Numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. Each ear will be evaluated separately. When the pure tone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. That numeral will then be elevated to the next higher numeral. 38 C.F.R. § 4.86.

An examination for the evaluation of hearing impairment for VA purposes must be conducted by a state-licensed audiologist, and must contain a pure tone audiometry test and a controlled speech discrimination test, utilizing the Maryland CNC word list. 38 C.F.R. § 4.85(a). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107. A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 
38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert, 1 Vet. App. at 49. The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Board has considered all evidence of record as it bears on the question of an increased rating. See 38 U.S.C.A. § 7104(a) (West 2014) ("Decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) ("Secretary shall consider all information and lay and medical evidence of record in a case"). Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's appeals.

Increased Rating for Bilateral Hearing Loss

For the period prior to April 23, 2014, the Board finds that the Veteran's hearing loss disability symptomatology more nearly approximated that required for the next higher 10 percent rating. 

A March 2011 VA audiology examination revealed an average 57 decibel loss in the right ear. In the report, the examiner reported right ear speech recognition scores of 84 percent and 92 percent. Utilizing the score most favorable to the Veteran, the speech recognition score in the right ear was 84 percent. This corresponds to a numeric designation of Level II hearing in the right ear. 38 C.F.R. § 4.85, Table VI. The Veteran had a left ear puretone decibel loss of 20 decibels at 1,000 Hertz and 75 decibels at 2,000 Hertz; an average puretone decibel loss of 67; and a speech recognition score of 84 percent. Utilizing the VA standards for exceptional patterns of hearing impairment, as allowed due to the puretone threshold findings, the results correspond to a numeric designation of Level V hearing in the left ear. 38 C.F.R. §§ 4.85, 4.86, Table VIa. These combined numeric designations result in a rating of 10 percent under Diagnostic Code 6100. 38 C.F.R. § 4.85, Table VII. Therefore, for the period prior to April 23, 2014, the Board finds that the Veteran's hearing loss symptomatology more nearly approximated that required for a 10 percent rating.

For the entire increased rating period, the Board finds that the Veteran's hearing loss symptomatology did not more nearly approximate that required for a rating in excess of 10 percent.

Other than the March 2011 VA audiology examination report discussed above, the only other hearing examination of record is an April 2014 VA medical examination report. In that report, the examiner noted an average 58 decibel loss and a speech recognition score of 96 percent in the right ear. This corresponds to a numeric designation of Level II hearing in the right ear. 38 C.F.R. § 4.85, Table VI. The Veteran had a left ear puretone decibel loss of 15 decibels at 1,000 Hertz and 70 decibels at 2,000 Hertz; an average puretone decibel loss of 63; and a speech recognition score of 80 percent. Utilizing the VA standards for exceptional patterns of hearing impairment, as allowed due to the puretone threshold findings, the results correspond to a numeric designation of Level V hearing in the left ear. 38 C.F.R. §§  4.85, 4.86, Table VIa. These combined numeric designations result in a rating of 10 percent under Diagnostic Code 6100. 38 C.F.R. § 4.85, Table VII.

The Board has considered the Veteran's reports of experiencing difficulty conversing with others and passing his bi-annual work physical. However, difficulties in discerning speech and exceptional patterns of hearing are contemplated by the criteria. The Veteran's symptomatology is not of sufficient severity as to more nearly approximate the hearing loss symptomatology required for an increased rating in excess of 10 percent for any discernable period during the pendency of the Veteran's appeal under Diagnostic Code 6100. 38 C.F.R. §§ 4.85, 4.86.

In view of the foregoing, for the increased rating period prior to April 23, 2014, the Board finds that the Veteran's hearing loss symptomatology more nearly approximated that required for an increased rating of 10 percent, but no greater. As the preponderance of the evidence is against the claim for an increased rating in excess of 10 percent for the entire increased rating period, that aspect of the appeal must be denied and the benefit of the doubt doctrine is not applicable. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3, 4.7.

Extraschedular Rating

The Board has considered whether referral for consideration of extraschedular ratings is warranted for the Veteran's bilateral hearing loss. In exceptional cases, an extraschedular rating may be provided. 38 C.F.R. § 3.321 (2014). The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability. Thun v. Peake, 22 Vet. App. 111 (2008).

Under the law, if the criteria reasonably describe a veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. In the second step of the inquiry, however, if the schedular evaluation does not contemplate a veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. 3.321(b)(1) (stating that related factors include "marked interference with employment" and "frequent periods of hospitalization"). When the Rating Schedule is inadequate to evaluate a veteran's disability picture, and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step, specifically a determination of whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. Id. 

Regarding the Veteran's service-connected bilateral hearing loss, turning to the first step of the extraschedular analysis, for the entire increased rating period, the Veteran's hearing loss has been manifested by bilateral sensorineural hearing loss and some loss of speech recognition. The schedular rating criteria specifically provide for ratings based on all levels of hearing loss, including exceptional hearing patterns under 38 C.F.R. § 4.86, and as measured by both audiology testing and speech recognition testing. Speech recognition testing is a schedular rating criterion that recognizes such an inability to understand certain words in conversation. In this case, comparing the Veteran's disability level and symptomatology of hearing loss with the Rating Schedule, the degree of disability for that symptomatology is contemplated by the rating schedule. 

Under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. At present, the only symptoms described by the Veteran, specifically loss of speech recognition and difficulty with his work-required physical, are related directly to his service-connected bilateral hearing loss. Therefore, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

As the schedular evaluation contemplates the symptomatology of the Veteran's bilateral hearing loss, the Board need not determine whether there is an exceptional disability picture that exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. 3.321(b)(1). In the absence of evidence that the schedular rating criteria are inadequate to rate the Veteran's bilateral hearing loss, the Board is not required to remand this issue to the RO for the procedural actions outlined in 38 C.F.R. 3.321(b)(1). See also Bagwell v. Brown, 9 Vet. App. 237, 238-39 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

For the increased rating period prior to April 23, 2014, an increased rating of 10 percent is granted. 

For the entire increased rating period, an increased rating in excess of 10 percent is denied. 





____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


